DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 9 and 14 are objected to because of the following informalities:  
Claim 3, line 2, the term “the space” should be corrected to “a space”;
Claim 3, line 5, the term “the said” should be corrected to “an”;
Claim 6, line 1, the term “the entrance” should be corrected to “an entrance”; 
Claim 6, line 2, the term “the incoming stream” should be corrected to “an incoming stream”;
Claim 9, lines 1-2, the term “an rarefaction wave” should be corrected to “a rarefaction wave”;
Claim 9, line 2, the term “the remove” should be corrected to “the removal”;
Claim 9, line 3, the term “the supply surrounding air” should be corrected to “the supply of surrounding air”;  and 
Claim 14, lines 4-6, the terms “the power stroke” and “the exhaust stroke” should be corrected to “a power stroke” and “an exhaust stroke”, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation "the power stroke" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the time interval" in lines 13 and 14-15.  There is insufficient antecedent basis for these limitations in the claim.
Re claim 1, line 3, the term “(air or air-fuel mixture)” renders the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Note, the same reasoning applies here as well for terms, such as, “a space inside the cylinder”, “atmospheric”, “and from the space close to this port outside the port, outside the cylinder”, and “suction or/and supply air into the space outside the port, outside the cylinder”.
Re claim 2, lines 2-3, the term “(or at the end of the intake stroke and at the beginning of the compression stroke)” renders the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in 
Re claim 3, line 2, the terms “(and into)”, and “(the space close to the port)(the port and the space around it are opened to the stream of surrounding air)” render the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Claim 4 recites the limitation "the power stroke" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the time interval" in lines 11 and 12-13.  There is insufficient antecedent basis for these limitations in the claim.
Re claim 4, line 3, the term “(air or air-fuel mixture)” renders the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Note, the same reasoning applies here as well for terms, such as, “an air channel, an air deflector, a turbomachine”, “and from the space close to this port outside the port, outside the cylinder”, and “suction or/and supply air into the space outside the port, outside the cylinder”.
Re claim 5, lines 2-3, the term “(or at the end of the intake stroke and at the beginning of the compression stroke)” renders the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Re claim 6, lines 2-3, the terms “(convergent channel)” and “(deflector-confusor)” render the claim indefinite since it is unclear to the Examiner whether the terms is/are part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Re claim 7, line 1, the limitation “the air channel” renders the claim indefinite. Please note, as duly noted above in the rejection of claim 4 cited above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), the terms recited within parenthesis are NOT to be interpreted to be part of the claimed invention. Thus, based on that interpretation, the recited “air channel” in claim 7 is being interpreted by the Examiner to read as “the device” as recited in claim 4. 
Note, with respect to the other claimed limitation “the air deflector”, the same reasoning applies here as well. 
Re claim 7, the term “this axis” renders the claim indefinite since it is unclear to the Examiner as to which “axis” the Applicant is referring to. However, for purposes of prosecution, the limitation “this axis” is interpreted to be “a cylinder axis”. Appropriate correction is required.
Claim 7 recites the limitation "the cylinder axis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the entrance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 8, line 2, the term “(or to a deflector)” renders the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Note, the same reasoning applies here as well for term(s), such as, “or the deflector”.
Claim 9 recites the limitation "the channel length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Re claim 11, lines 1-2, the term “(on the port, near the port)” renders the claim indefinite since it is unclear to the Examiner whether the term is part of the claimed limitations or not. For purposes of prosecution, the limitation(s) provided in parenthesis in the instant claim is/are to be interpreted to NOT be part of the claimed limitations. Appropriate correction is required.
Note, the same reasoning applies here as well for term(s), such as, “vanes”, “discard”, and “to the space outside the port and cylinder”.
Re claim 11, line 1, the term “wherein a turbomachine mounted” renders the claim indefinite since the limitations provided inside the parenthesis are NOT to be interpreted to be part of the claimed inventions, based on the reasoning as set forth above by the Examiner. Thus, the limitation “wherein a turbomachine mounted” doesn’t make any grammatical sense since the claim fails to set forth the exact location that the turbomachine is to be mounted. 
Re claim 11, line 1, the limitation “a turbomachine” renders the claim indefinite. Please note, as duly noted above in the rejection of claim 4 cited above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), the terms recited within parenthesis are NOT to be interpreted to be part of the claimed invention. Thus, based on that interpretation, the recited “a turbomachine” in claim 11 is being interpreted by the Examiner to read as “the device” as recited in claim 4. Additionally, the limitation “a turbomachine mounted” is being read as “the device mounted” for the rejection set forth below. Appropriate correction is required. 
Claim 11 recites the limitation "the blades" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the hollow axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the ends of the hollow axis", “the space”, and “the slots into the space” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12, please note that the claimed limitation “turbomachine” has NOT been interpreted as part of the claimed limitations recited in claim 4 (see the explanation above in the rejection of claim 4 cited above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), the terms recited within parenthesis are NOT to be interpreted to be part of the claimed invention. Thus, based on that interpretation, the recited limitations “hollow axis of the turbomachine….between the blades” in claim 12 are being interpreted by the Examiner as limitations which are NOT to be included as part of the claimed limitations of claim 12. Please see rejection below for further details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being clearly anticipated by McWhorter (US 4,248,199).
Re claim 1, McWhorter (‘199) discloses a method of gas exchange of a four-stroke engine (see fig. 5 and col. 4, lines 48-52 & col. 6, lines 5-6), which has a port (e.g., side-port 6 shown in Figure 1 embodiment OR side-port 35 shown in Figure 4 embodiment) in a cylinder sleeve (1 or 31; see fig. 1 & 4), that is opened when a piston is near BDC (see col. 5, lines 14-27, emphasis added), an engine cycle of said engine includes: intaking a fresh charge (air via channels 21 or 47; see fig. 1 & 4 and col. 3, lines 47-
a) connection of a combustion chamber (see fig. 1 & 4) with the surrounding air (thru channel 21 of Fig. 1 OR thru channel 47 of Fig. 4) via the port (side-port 6 or side-port 35) in the cylinder sleeve (1 or 31) directly and exhausting combustion products from the cylinder (1 or 31) through the port (6 or 35) directly into the surrounding air (fig. 1 & 4), 
b) removal of exhaust gases from the port (6, 35; Fig. 1 & 4) in the sleeve (1, 31) to the surrounding air, 
c) suction or/and supply of air to the port (6, 35) in a time interval between opening the port (6, 35) at the end of the power stroke and closing the port (6, 35) at the beginning of the compression stroke or at least during the time interval between closing the port (6, 35) at the exhaust stroke and closing the port (6, 35) at the beginning of the compression stroke. Note, this is explicitly disclosed in figure 5 and from col. 4, line 48 thru col. 6, line 4.
Re claim 2, McWhorter (‘199) discloses wherein air intakes into the cylinder (1, 31) through the port (side-ports 6, 35) in the cylinder sleeve at the end of the intake stroke (see specifically fig. 5 and col. 4, lines 59-68 & col. 5, lines 28-41).   
Re claim 3, McWhorter (‘199) discloses wherein the engine is installed so that a stream of surrounding air (via channels 21, 47; see fig. 1 & 4) is directed to the port (6, 35) and into the space around it (fig. 1 & 4), as a result this stream of surrounding air intensifies the removal of exhaust gases from the port (6, 35; see specifically col. 4, line 64 thru col. 5, line 6) and the replacement of the exhaust or (by a fan or a propeller)--(optional limitations).
With regards to claim(s) 4, the claim(s) is/are commensurate in scope with claim(s) 1, and is/are rejected for the same reasons as set forth above. Additionally, McWhorter (‘199) further discloses wherein a device (e.g., air jet/deflector 10 of fig. 1 OR air jet/deflector 40 of fig. 4) is used to improve: 
a) removal of exhaust gases from the port (6, 35) in the sleeve (1, 31) to the surrounding air (see specifically col. 4, line 64 thru col. 5, line 6), 
b) suction or/and supply of air to the port (6, 35) in the time interval between opening the port at the end of the power stroke and closing the port at the beginning of the compression stroke or at least during the time interval between closing the port at the exhaust stroke and closing the port at the beginning of the compression stroke. Again, this is explicitly disclosed in figure 5 and from col. 4, line 48 thru col. 6, line 4.
Re claim 5, McWhorter (‘199) wherein air intakes into the cylinder (1, 31) through the port (side-ports 6, 35) in the cylinder sleeve at the end of the intake stroke (see specifically fig. 5 and col. 4, lines 59-68 & col. 5, lines 28-41).   
Re claim 6 , McWhorter (‘199) discloses wherein the entrance to air channel (e.g., convergent air channels 21 & 47; see fig. 1 & 4) or to the air deflector (e.g., jet/deflectors 10 & 40) is directed towards the incoming stream of surrounding air.
Re claim 7, McWhorter (‘199) discloses wherein the air channel (e.g., convergent air channels 21, 47) is bent (fig. 1 & 4) or the air deflector (e.g., jet/deflectors 10 & 40) is bent so that the air, flowing out of the air channel (convergent air channels 21, 47) or of the air deflector (10, 40), flows in the direction of the cylinder axis or at an acute angle to this axis. Please note, the air channels 21 AND 47 both direct fresh air flows in the direction of the cylinder axis of the combustion chamber, as shown in Fig. 1 & 4. It is also duly noted that both of the fresh air flows via these two channels 21 and 47 are also flowing at an acute angle to the this axis, as shown in figures 1 & 4. 
Re claim 8, McWhorter (‘199) discloses wherein the exhaust gases flowing out from the port (6, 35) are directed into a channel 20, 43 (fig. 1 & 4) that is mounted (via bolts and studs 19 & 37; see fig. 1 & 4) so that there is a passage between the entrance of the channel 20, 43 and the cylinder (1, 31), this passage is made for the suction of the surrounding air to the port (6, 35), into the space close to the port. Again, this is explicitly disclosed in figure 5 and from col. 4, line 48 thru col. 6, line 4.
Re claim 9, McWhorter (‘199) discloses wherein the channel length is such that an rarefaction wave, generated when the exhaust gas flows out from the channel, increases the remove of exhaust gases from the port (6, 35) and the supply of surrounding air to the port in the time interval between the closing of the port (6, 35) in the sleeve on the exhaust stroke and the opening of the port at the end of the intake stroke. Again, this is explicitly disclosed in figure 5 and from col. 4, line 48 thru col. 6, line 4.
Re claim 10, McWhorter (‘199) discloses wherein the exhaust gases flowing out through the port (6, 35) in the cylinder sleeve, are directed from the cylinder (1, 31) into the surrounding air or channel (20, 43) by means of a short nozzle (e.g., jets 10 & 39; see fig. 1 & 4, col. 3, lines 55-57 & col. 4, lines 25-38) that is mounted outside the port (6, 35).
Re claim 11, as best understood and interpreted, McWhorter (‘199) discloses wherein the device (e.g., air jet/deflector 10 of fig. 1 OR air jet/deflector 40 of fig. 4) is mounted near the port (6, 35) to facilitate the removal of the exhaust gases from the port (6, 35) and supply of fresh surrounding air toward the port (6, 35). 
Re claim 12, as best understood and interpreted, please note, as duly noted above in the rejections of claims 4 & 11-12 cited above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), the terms recited within parenthesis are NOT to be interpreted to be part of the claimed invention. Thus, based on 
Re claim 13, the claimed limitations “wherein, an outer edge of the blades of the turbomachine in a plan view (top view) has a circumferential shape coaxial to the cylinder” are also considered to NOT be part of claimed limitations of claim 13. Please see the rejections above for claims 4 & 11-12. 
With regards to claim(s) 14, the claim(s) is/are commensurate in scope with claim(s) 1 & 4, and is/are rejected for the same reasons as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts cited all disclose a very similar engine system wherein a side-port is provided in the cylinder sleeve of the cylinder, wherein this side-port is provided with compressed air from either a compressor or a turbocharger system. This side-port also facilitates the removal of exhaust gases during exhaust stroke and supply of fresh air charge via the compressor or turbocharging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747